HENDERSON, Justice
(specially concurring).
An order establishing that the father/appellee continue to have primary custody of Amy and Andrea Hauge, subject to rights of reasonable visitation in mother/ appellee, which order is dated February 14, 1990, is very brief. It states, inter alia, that Findings of Fact and Conclusions were previously entered. Indeed, they were, and on February 14, 1990, also. Said Findings of Fact and Conclusions of Law are also quite brief in that (a) there is but one Finding of Fact, which incorporates the Court’s Memorandum Decision and (b) the Conclusions of Law are three in number, all of which are conclusory, but the critical conclusion is contained in Roman numeral III; and said Roman numeral III again is conclusory in simply expressing that it is “The best interests of the children [are served] ...” without any specificity.
Therefore, the reviewing court must turn to the memorandum opinion of Judge Heege for factual findings. Said Memorandum Opinion of August 11, 1989, does set forth facts which relate to the trial judge’s conscientious effort and sensitivity. It is apparent that the trial judge had weighed the evidence of several experts and lay witnesses; however, this must be translated into actual findings pertaining to the best interests of the three children. And, particularly, as the majority opinion commands, facts relating to the temporal, mental and moral welfare of the three concerned children.
I do not wish to presume the facts on this appeal nor that which the trial judge would enter below. It seems only obvious that it behooved the attorney for the prevailing party (the father/appellee) to submit findings of fact and conclusions of law to the trial judge *; and, surely, it should *594be done upon this remand. Findings of Fact must support the Conclusions of Law. Knodell v. Bd. of Co. Comm’rs. of Pennington Co., 269 N.W.2d 386 (S.D.1978); Kirkeby v. Renaas, 85 S.D. 515, 186 N.W.2d 513 (1971).
Further, my reading of the trial judge’s Memorandum Opinion reflects his concern that the siblings should be separated. A rationale of the “why” of it would be in order, with consideration of our decisional law.
My vote to join the majority opinion is based upon a procedural matter and not the substantive aspect of the appeal.
Each appellate judge will have his individual reaction to the value of a particular set of facts and a tendered majority opinion. It is his entitlement — nay his duty — to evaluate the ultimate work product of the tribunal upon which he sits. The therapeutic quality of a dissenting or specially concurring opinion has, throughout jurisprudential history, attained significance by improving the quality of law. Consider, as an example, what our constitutional law would be today had there been no dissents — no freedom of expression — no justice who picked up his pen because he had not the blood of controversy in his neck. Nor something to contribute, albeit by special concurrence. See, generally, 34 U.Chi.L. Rev. 3 (1966).

 Appellee’s counsel detailed the facts, in his client’s favor, via his appellate brief. Eight pertinent Supreme Court decisions of this state were cited and three applicable state statutes. It is axiomatic, however, that this Court must have a record to review: We cannot act wisely *594without a formal decision which tells us why the case was decided in favor of a certain litigant. It is written and said that law is a “seamless web." If, indeed it is, so also is the process by which law is ultimately created. Various steps and components exist in the creation of law (a decision). These components are not discrete units, each with an independent existence. More properly and with better reason, they exist solely in relation to one another. So it is with the trial courts and the Supreme Court of this state. Together, they co-exist to develop sound jurisprudence.